DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
Claims 1-14 of US application 16/992,554 filed 8/13/20 were examined. Examiner filed a non-final rejection on 7/7/22.
Applicant filed remarks and amendments on 9/26/22. Claims 1-4 and 7-14 were amended. Claim 5 was cancelled. Claims 1-4 and 6-14 are presently pending and presented for examination.

Response to Arguments
Regarding the claim objections: applicant’s amendments have resolved the informalities previously objected to by examiner. The claim objections are therefore withdrawn.
Regarding the rejections under 35 USC 112(b): applicant’s amendments have resolved the indefinite language previously indicated by examiner. The claim rejections are therefore withdrawn.
Regarding the rejections under 35 USC 101: Applicant's arguments filed 9/26/22 (hereinafter referred to as the “Remarks”) have been fully considered but they are not persuasive.
Regarding claims 1 and 13-14, applicant argues that the addition of non-abstract technological features to claims 1 and 13-14 serve to direct the claims to patent eligible subject matter under 35 USC 101 (See at least Pages 6-7 in the Remarks).
However, this argument is not persuasive since, other than reciting the use of a wireless transceiver and at least one sensor of the at least semi-automated mobile platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The wireless transceiver is described in at least Page 18, line 24-Page 19, line 1 of applicant’s specification as merely a general purpose wireless network. Furthermore, the at least one sensor is described in at least Page 18, line 24-Page 19, line 3 of applicant’s specification as merely a general purpose sensor. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
For at least the above stated reasons, the 101 rejections of claims 1-4 and 6-14 are maintained.
Examiner’s note to help applicant overcome the 101 rejection: a common way for applicants to overcome 101 rejections in cases involving vehicle controls is to amend the claims to recite where a control of vehicle actuators occurs responsive to the judicial exception (i.e., where autonomous driving is performed based on the judicial exception). This integrates the judicial exception into a practical application and overcomes 101 because a user cannot mentally or manually control actuators of a vehicle to, for example, drive or brake a vehicle. However, this is merely examiner’s suggestion to help move forward prosecution. It is ultimately up to applicant how applicant wishes to amend the claims.

Regarding the rejections under 35 USC 103: Applicant's arguments filed 9/26/22 have been fully considered but they are not persuasive.
Regarding claims 1 and 13-14, applicant argues that neither Min et al. (US 20180101172 A1) nor Galang et al. (US 20200066149 A1) nor Kim et al. (US 20150241880 A1) teach transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object, and
receiving, using the wireless transceiver, the reference data of the at least one third-party platform for the reference representation of the surroundings, wherein the reference data includes the sensor data related to the detected object (See at least Page 8 in the Remarks).
However, this argument is not persuasive since Kim does teach transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]), and
receiving, using the wireless transceiver, the reference data of the at least one third-party platform for the reference representation of the surroundings, wherein the reference data includes the sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]).
For at least the above stated reasons, claims 1 and 13-14 and their dependents are not allowable over the prior art of record.

Claim Objections
Claims 1 and 12-14 is objected to because of the following informalities:
In claims 1 and 13-14, “the sensor data related to the detected object” should be “the sensor data related to the at least one detected object”
In claims 1 and 13-14, all instances of “at least a portion” should be “at least [[a]] one portion”
In claim 12, “wherein at least one of: (i) based on the received reference data, a control signal for activating an at least semi-automated vehicle is made available, or (ii) based on the received reference data, a warning signal for warning a vehicle occupant is made available” should be “wherein, based on the received reference data, the method further comprises at least one of: (i) making a control signal for activating an at least semi-automated vehicle making a warning signal for warning a vehicle occupant 
In claim 14, “an at least semi-automated at least semi-automated mobile platform” should be “an at least semi-automated 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Claim 13 of this application includes a claim limitation that does not use the word “means,” but is nonetheless being interpreted under 35 U.S.C. 112(f) because the claim limitation uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited functions and the generic placeholder is not preceded by a structural modifier.  The claim limitation is:
“A device configured to generate a reference representation of surroundings” by performing each of the steps of claim 13
Because this claim limitation is being interpreted under 35 U.S.C. 112(f), it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. A review of the specification reveals the following:
“A device configured to generate a reference representation of surroundings”: applicant discloses that, “algorithms are generated for the generation of a reference representation of the surroundings of the mobile platform on the hardware of the mobile platform” (See at least Page 21, lines 5-7, in applicant’s specification). Applicant further discloses that, “Mobile platform 130 includes a corresponding processing unit 410 for the generation of the reference representation from these data” (See at least [Page 12, lines 12-14], in applicant’s specification). Therefore, the device takes the form of hardware or a processor executing an algorithm on gathered data.
This is adequate structure to perform the claimed functions so no rejection under 35 USC 112(b) is given based on this claim interpretation. Accordingly, no further action is required by applicant with respect to this 112(f) interpretation.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-4 and 6-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. The claimed invention is directed to the concept of identifying an external vehicle, establishing communications with the external vehicle, detecting an object in the surroundings of the vehicles, requesting information related to the object by the own vehicle from the external vehicle, receiving information about the object from the external vehicle, determining the relevance of the received information for generating a representation of the surroundings, and storing the received information about the surroundings. This judicial exception is not integrated into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception and do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The Examiner will further explain in view of the 2019 Revised Patent Subject Matter Eligibility Guidance:
Regarding claim 1, applicant recites A method for generating a reference representation of surroundings of an at least semi-automated mobile platform, comprising the following steps: 
ascertaining at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform; 
establishing, using a wireless transceiver, a communication channel of the at least semi- automated mobile platform to the at least one third-party platform; 
detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; 
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object; 
receiving, using the wireless transceiver, the reference data of the at least one third-party platform for the reference representation of the surroundings, wherein the reference data includes the sensor data related to the detected object; 
ascertaining at least a portion of the received reference data that is relevant to generation of the reference representation; and 
storing the at least a portion of the reference data of the at least one third-party platform for the generation of the reference representation of the surroundings.
The claim recites a series of steps and therefore is directed to a process, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of identifying an external vehicle, establishing communications with the external vehicle, detecting an object in the surroundings of the vehicles, requesting information related to the object by the own vehicle from the external vehicle, receiving information about the object from the external vehicle, determining the relevance of the received information for generating a representation of the surroundings, and storing the received information about the surroundings, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user in an autonomous vehicle could communicate with a user located in another vehicle about the surroundings of the vehicles, including objects, and mentally store the information deemed relevant for describing the surroundings (Prong one: YES, recites an abstract idea).
Other than reciting the use of a wireless transceiver and at least one sensor of the at least semi-automated mobile platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Step 2A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The wireless transceiver is described in at least Page 18, line 24-Page 19, line 1 of applicant’s specification as merely a general purpose wireless network. Furthermore, the at least one sensor is described in at least Page 18, line 24-Page 19, line 3 of applicant’s specification as merely a general purpose sensor. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.
Examiner’s note to help applicant overcome the 101 rejection: a common way for applicants to overcome 101 rejections in cases involving vehicle controls is to amend the claims to recite where a control of vehicle actuators occurs responsive to the judicial exception (i.e., where autonomous driving is performed based on the judicial exception). This integrates the judicial exception into a practical application and overcomes 101 because a user cannot mentally or manually control actuators of a vehicle to, for example, drive or brake a vehicle. However, this is merely examiner’s suggestion to help move forward prosecution. It is ultimately up to applicant how applicant wishes to amend the claims.

Regarding claim 2, applicant recites The method as recited in claim 1, wherein the received reference data include sensor data having information for the representation of the surroundings of the at least semi-automated mobile platform.
However, a user could verbally receive data communicated by another user for representing the surroundings of a vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 3, applicant recites The method as recited in claim 1, wherein the received reference data include object attributes of the representation of the surroundings of the third-party platform of objects of the surroundings of the at least semi-automated mobile platform.
However, one user could verbally communicate information about objects in the surroundings of one vehicle to another user in another vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 4, applicant recites The method as recited in claim 1, wherein the received reference data include information with regard to environmental conditions of the surroundings of the at least semi-automated mobile platform.
However, one user could verbally communicate information about an environment of the surroundings of one vehicle to another user in another vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 6, applicant recites The method as recited in claim 1, wherein at least some of the received reference data include a quality degree of the reference data.
However, one user could verbally communicate information about the surroundings of one vehicle to another user in another vehicle, including information about how reliable the description of the surroundings is. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 7, applicant recites The method as recited in claim 1, wherein the received reference data are relevant to the generation of the reference representation of the surroundings of the at least semi-automated mobile platform, insofar as either a new reference representation of the surroundings may be generated using the received reference data or an instantaneous reference representation of the surroundings is improved using the received reference data.
However, one user could mentally utilized information communicated by another user in another vehicle to generate a brand new or instantaneous mental picture of the surroundings. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 8, applicant recites The method as recited in claim 7, wherein the received reference data improve the generation of the instantaneous reference representation of the surroundings, insofar as that they make it possible to add further object attributes of objects for the instantaneous reference representation of the surroundings or check present object attributes or improve quality of present object attributes.
However, one user could verbally communicate information about objects in the surroundings of one vehicle to another user in another vehicle, which the receiving user could use to better visualize objects in the surroundings. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 9, applicant recites The method as recited in claim 1, wherein the received reference data are only stored for the reference representation of the surroundings when a minimum of information about the surroundings together with the received reference data is present for the at least semi-automated mobile platform.
However, one user could verbally communicate information about the surroundings of one vehicle to another user in another vehicle, and the receiving user could mentally choose not to remember or record the received information when a minimum amount of information about the surroundings is not directly available to the receiving user. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 10, applicant recites The method as recited in claim 1, wherein the received reference data are stored using a memory of the at least semi-automated mobile platform and transmitted to an external central processing unit after a driving operation or the received reference data are transmitted to an external central server during the driving operation, the external central processing unit being configured to generate the reference representation of the surroundings.
However, a user in a vehicle can remember received reference data and inform another user about the received reference data during driving or after the vehicle the user is in is done driving. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application. (Step 2A, Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Other than reciting the use of an external central processing unit, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The an external central processing unit is described in [Page 14, lines 16-29] of applicant’s specification as merely a general purpose computer. Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 11, applicant recites The method as recited in claim 1, wherein the at least semi-automated mobile platform is configured to generate reference representations of the surroundings for at least some of the received reference data and to store the generated reference representations using a memory of the at least semi-automated mobile platform.
However, a user in a vehicle can mentally visualize and remember a representation of the surroundings of a vehicle based on information received from another user in another vehicle. Therefore, the additional limitations do not serve to integrate the judicial exception into a practical application.

Regarding claim 12, applicant recites The method as recited in claim 1, wherein at least one of: (i) based on the received reference data, a control signal for activating an at least semi-automated vehicle is made available, or (ii) based on the received reference data, a warning signal for warning a vehicle occupant is made available.
However, the “activating” of the at least semi-automated vehicle is recite at such a high level of generality that it could include something as simple as outputting a warning on a display; similarly, the warning signal could also entail something as simple as outputting a warning on a display. Merely outputting the judicial exception is insignificant extra-solution activity that is not adequate to integrate the judicial exception into a practical application.

Regarding claim 13, applicant recites A device configured to generate a reference representation of surroundings of an at least semi-automated mobile platform, the device configured to: 
ascertain at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform; 
establish, using a wireless transceiver, a communication channel of the at least semi- automated mobile platform to the at least one third-party platform; 
detect, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; 
transmit, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object; 
receive, using the wireless transceiver, the reference data of the at least one third-party platform for the reference representation of the surroundings, wherein the reference data includes the sensor data related to the detected object; 
ascertain at least a portion of the received reference data that is relevant to generation of the reference representation; and 
store the at least a portion of the reference data of the at least one third-party platform for the generation of the reference representation of the surroundings. 
The claim recites a device configured to perform a series of steps and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of identifying an external vehicle, establishing communications with the external vehicle, detecting an object in the surroundings of the vehicles, requesting information related to the object by the own vehicle from the external vehicle, receiving information about the object from the external vehicle, determining the relevance of the received information for generating a representation of the surroundings, and storing the received information about the surroundings, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user in an autonomous vehicle could communicate with a user located in another vehicle about the surroundings of the vehicles, including objects, and mentally store the information deemed relevant for describing the surroundings (Prong one: YES, recites an abstract idea).
Other than reciting the use of a device, a wireless transceiver and at least one sensor of the at least semi-automated mobile platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The apparatus carrying out the claimed functions of the device is described in at least Page 12, lines 12-14 of applicant’s specification as merely a general purpose computer. Furthermore, the wireless transceiver is described in at least Page 18, line 24-Page 19, line 1 of applicant’s specification as merely a general purpose wireless network. Furthermore, the at least one sensor is described in at least Page 18, line 24-Page 19, line 3 of applicant’s specification as merely a general purpose sensor.  Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Regarding claim 14, applicant recites A non-transitory machine-readable memory medium on which is stored a computer program for generating a reference representation of surroundings of an at least semi-automated at least semi-automated mobile platform, computer program, when executed by a computer, causing the computer to perform the following steps: 
ascertaining at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform; establishing, using a wireless transceiver, a communication channel of the at least semi- automated mobile platform to the at least one third-party platform; 
detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; 
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object; 
receiving, using the wireless transceiver, the reference data of the at least one third-party platform for the reference representation of the surroundings, wherein the reference data includes the sensor data related to the detected object; 
ascertaining at least a portion of the received reference data that is relevant to generation of the reference representation; and 
storing the at least a portion of the reference data of the at least one third-party platform for the generation of the reference representation of the surroundings.
The claim recites a non-transitory machine-readable memory medium on which is stored a computer program for performing a series of steps when executed by a computer, and therefore is directed to an apparatus, which satisfies step 1 of the Section 101 analysis. Under the new two-prong inquiry, the claim is eligible at revised step 2A unless: Prong One: the claim recites a judicial exception; and Prong Two: the exception is not integrated into a practical application of the exception. 
The above claim steps are directed to the concept of identifying an external vehicle, establishing communications with the external vehicle, detecting an object in the surroundings of the vehicles, requesting information related to the object by the own vehicle from the external vehicle, receiving information about the object from the external vehicle, determining the relevance of the received information for generating a representation of the surroundings, and storing the received information about the surroundings, which is an abstract idea that can be performed by a user mentally or manually and falls within the Mental Processes grouping. For example, a user in an autonomous vehicle could communicate with a user located in another vehicle about the surroundings of the vehicles, including objects, and mentally store the information deemed relevant for describing the surroundings (Prong one: YES, recites an abstract idea).
Other than reciting the use of a computer, a wireless transceiver and at least one sensor of the at least semi-automated mobile platform, nothing in the claim elements precludes the steps from being performed entirely by a human. The use of one or more computing devices is insufficient to amount to significantly more than the judicial exception and does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (Prong Two: NO, does not recite additional elements that integrate the abstract idea into a practical application similar to that shown in MPEP 2106.05).
Under step 2B, the claimed invention does not recite additional elements that are indicative of an inventive concept. The additional elements when considered both individually and as an ordered combination do not amount to significantly more than the abstract idea. The apparatus carrying out the claimed functions of the computer is described in at least Page 12, lines 12-14 and Page 16, lines 20-29 of applicant’s specification as merely a general purpose computer. Furthermore, the wireless transceiver is described in at least Page 18, line 24-Page 19, line 1 of applicant’s specification as merely a general purpose wireless network. Furthermore, the at least one sensor is described in at least Page 18, line 24-Page 19, line 3 of applicant’s specification as merely a general purpose sensor.  Therefore these additional limitations are no more than mere instructions to apply the exception using generic computer components. The recitation of generic processors/computers does not take the above limitations out of the mental processes grouping. 
Moreover, the implementation of the abstract idea on generic computers and/or generic computer components does not add significantly more, similar to how the recitation of the computer in Alice amounted to mere instructions to apply the abstract idea on a generic computer. The claims merely invoke the additional elements as tools that are being used in their ordinary capacity. Further, the courts have found that simply limiting the use of the abstract idea to a particular environment does not add significantly more. Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide generic computer implementation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 7-14 are rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 20180101172 A1) in view of Galang et al. (US 20200066149 A1) in further view of Kim et al. (US 20150241880 A1), hereinafter referred to as Min, Galang, and Kim, respectively.
Regarding claim 1, Min discloses A method for generating a reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses a method for real-time analysis and learning using shared driving environment data of other vehicles through a process shown in FIG. 6 [See at least Min, 0056-0067]. Min further teaches that the driving environment data is shared and learned using V2V communication [See at least Min, 0056]) of an at least semi-automated mobile platform (Min discloses that the ego vehicle is autonomous [See at least Min, 0057]), comprising the following steps: 
ascertaining at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. Receiving environment data from other vehicles may be regarded as ascertaining the existence of said other vehicles); 
receiving, using a wireless transceiver, the reference data of the at least one third- party platform for the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]); 
ascertaining at least a portion of the received reference data that is relevant to generation of the reference representation (See at least Fig. 6 in Min: Min discloses that the learning section 150 records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to precise map data (S602) [See at least Min, 0057]. Min further discloses that the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]. It will therefore be appreciated that the ego vehicle determines the relevance of the data received from the other vehicles with regard to generating a representation of the surroundings); and 
storing the at least a portion of the reference data of the at least one third- party platform for the generation of the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that, as part of S602, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]).
	However, Min does not explicitly teach the method further comprising establishing, using a wireless transceiver, a communication channel of the at least semi-automated mobile platform to the at least one third-party platform.
	However, Galang does teach a method for vehicle-to-vehicle (V2V) communication which involves establishing, using a wireless transceiver, a communication channel of the mobile platform to the at least one third-party platform (See at least Fig. 6 in Galang: Galang teaches that at block 604, system 100 identifies vehicles proximate to the first vehicle which are authorized to receive a V2V request [See at least Galang, 0063]. Galang further teaches that, at block 606, system 100 transmits the selected V2V request from the first vehicle to an authorized second vehicle [See at least Galang, 0063-0064]. Galang further teaches that, thereafter, system 100 may communicate results to the participating users (i.e., the participating vehicles) [See at least Galang, 0064]). Both Galang and Min teach methods for performing V2V communication. However, only Galang explicitly teaches where the method may further comprise initiating, by the autonomous vehicle, the V2V communication.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min to also include the step of initiating, by the autonomous vehicle, the V2V communication, as in Galang. Anyone of ordinary skill in the art will appreciate that initiating the communication is a prerequisite to actually performing the communication, which improves safety by allowing vehicles to exchange important information.
However, Min does not explicitly teach the method further comprising detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; and
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object,
wherein the received reference data includes the sensor data related to the detected object.
However, Kim does teach a method for V2V communication further comprising detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]. It will therefore be appreciated that the vehicle making the request receives object data, which may be regarded as the requesting vehicle sensing or detecting object data pertaining to the surroundings); and
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]),
wherein the received reference data includes the sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]). Both Kim and Min in view of Galang teach methods for V2V communication. However, only Kim explicitly teaches the method wherein the environment information, including object information, received by the own vehicle is requested by the own vehicle of the other vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min in view of Galang to also include the step of having the own vehicle request environment information and object information from the other vehicle, as in Kim. Anyone of ordinary skill in the art will appreciate that including requests from the requesting vehicle improves efficiency of the network by letting the vehicles in range of the requesting vehicle know that they need to send information to the requesting vehicle (With regard to this reasoning, see at least [Kim, 0047-0049]).

Regarding claim 2, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data include sensor data having information for the representation of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]).

Regarding claim 3, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data include object attributes of the representation of the surroundings of the third-party platform of objects of the surroundings of the at least semi-automated mobile platform (Min teaches that learning section 150 may receive obstacle information recognized by each of other vehicles Vi, Vj, . . . , that is, driving environment data of each of the other vehicles, through V2V communication [See at least Min, 0053]).

Regarding claim 4, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data include information with regard to environmental conditions of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]).

Regarding claim 7, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data are relevant to the generation of the reference representation of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. This may be regarded as generating a reference representation of the surroundings of the mobile platform), insofar as either a new reference representation of the surroundings may be generated using the received reference data or an instantaneous reference representation of the surroundings is improved using the received reference data (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. This may be regarded as generating a new and improved reference representation of the surroundings of the mobile platform).

Regarding claim 8, Min in view of Galang in further view of Kim teaches The method as recited in claim 7, wherein the received reference data improve the generation of the instantaneous reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. This may be regarded as generating a new and improved reference representation of the surroundings of the mobile platform), insofar as that they make it possible to add further object attributes of objects for the instantaneous reference representation of the surroundings or check present object attributes or improve quality of present object attributes (Min discloses that the learning section 150 may receive obstacle information recognized by each of other vehicles V.sub.i, V.sub.j, . . . , that is, driving environment data of each of the other vehicles, through V2V communication [See at least Min, 0053]. Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives the driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. This may be regarded as generating a new and improved reference representation of the surroundings of the mobile platform).

Regarding claim 9, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data are only stored for the reference representation of the surroundings when a minimum of information about the surroundings together with the received reference data is present for the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150 records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to the precise map data (S602) [See at least Min, 0057]. Min further discloses that it is necessary to log (record) the data in order to extract training data from some past data, and at this time, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]. It will therefore be appreciated that a minimum amount of information about the environment is present in all disclosed scenarios).

Regarding claim 10, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the received reference data are stored using a memory of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that, as part of S602, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]) and transmitted to an external central processing unit after a driving operation or the received reference data are transmitted to an external central server during the driving operation (Min discloses that each vehicle may transmit mapping data obtained by mapping its driving environment data to its precise map data to the cloud server [See at least Min, 0070]), the external central processing unit being configured to generate the reference representation of the surroundings (See at least Fig. 10 in Min: Min discloses that the cloud server may generate global mapping data by performing a real-time analysis of data transmitted to the storages v1_cloud_storage, v2_cloud_storage, . . . . [See at least Min, 0071]).

Regarding claim 11, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein the at least semi-automated mobile platform is configured to generate reference representations of the surroundings for at least some of the received reference data (See at least Fig. 6 in Min: Min discloses that the learning section 150 records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to precise map data (S602) [See at least Min, 0057]) and to store the generated reference representations using a memory of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that, as part of S602, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]).

Regarding claim 12, Min in view of Galang in further view of Kim teaches The method as recited in claim 1, wherein at least one of: (i) based on the received reference data, a control signal for activating an at least semi-automated vehicle is made available (Min discloses that the learning section 150 detects an arbitrary vehicle which has changed lanes from the driving environment mapping data [See at least Min, 0059-0060]. Min further teaches that the driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to precise map data [See at least Min, 0057]. Min further discloses that training data is extracted from observations of the arbitrary vehicle changing lanes and observations of the surrounding vehicles reacting to it changing lanes [See at least Min, 0065]. Min further discloses that autonomous driving operations of the ego vehicle are improved and executed more safely based on the training data [See at least Min, 0068-0069]. It will therefore be appreciated control signals for the ego vehicle are generated, ultimately, based on the received data from other vehicles [See at least Min, 0075]), or (ii) based on the received reference data, a warning signal for warning a vehicle occupant is made available.

Regarding claim 13, Min discloses A device configured to generate a reference representation of surroundings (See at least Fig. 6 in Min: Min discloses a method for real-time analysis and learning using shared driving environment data of other vehicles through a process shown in FIG. 6 [See at least Min, 0056-0067]. Min further teaches that the driving environment data is shared and learned using V2V communication [See at least Min, 0056]) of an at least semi-automated mobile platform (Min discloses that the ego vehicle is autonomous [See at least Min, 0057]), the device configured to: 
ascertain at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. Receiving environment data from other vehicles may be regarded as ascertaining the existence of said other vehicles); 
receive, using a wireless transceiver, the reference data of the at least one third- party platform for the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]);
ascertain at least a portion of the received reference data that are relevant to generation of the reference representation (See at least Fig. 6 in Min: Min discloses that the learning section 150 records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to precise map data (S602) [See at least Min, 0057]. Min further discloses that the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]. It will therefore be appreciated that the ego vehicle determines the relevance of the data received from the other vehicles with regard to generating a representation of the surroundings); and 
store the at least a portion of the reference data of the at least one third- party platform for the generation of the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that, as part of S602, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]).
However, Min does not explicitly teach the device being further configured to establish using a wireless transceiver, a communication channel of the at least semi-automated mobile platform to the at least one third-party platform.
However, Galang does teach a device for vehicle-to-vehicle (V2V) communication which is configured to establish, using a wireless transceiver, a communication channel of the mobile platform to the at least one third-party platform (See at least Fig. 6 in Galang: Galang teaches that at block 604, system 100 identifies vehicles proximate to the first vehicle which are authorized to receive a V2V request [See at least Galang, 0063]. Galang further teaches that, at block 606, system 100 transmits the selected V2V request from the first vehicle to an authorized second vehicle [See at least Galang, 0063-0064]. Galang further teaches that, thereafter, system 100 may communicate results to the participating users (i.e., the participating vehicles) [See at least Galang, 0064]). Both Galang and Min teach methods for performing V2V communication. However, only Galang explicitly teaches where the method may further comprise initiating, by the autonomous vehicle, the V2V communication.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min to also include the step of initiating, by the autonomous vehicle, the V2V communication, as in Galang. Anyone of ordinary skill in the art will appreciate that initiating the communication is a prerequisite to actually performing the communication, which improves safety by allowing vehicles to exchange important information.
However, Min does not explicitly teach the device being further configured to detect, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; and
transmit, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object,
wherein the received reference data includes the sensor data related to the detected object.
However, Kim does teach a V2V device being further configured to detect, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]. It will therefore be appreciated that the vehicle making the request receives object data, which may be regarded as the requesting vehicle sensing or detecting object data pertaining to the surroundings); and
transmit, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]),
wherein the received reference data includes the sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]). Both Kim and Min in view of Galang teach methods for V2V communication. However, only Kim explicitly teaches the method wherein the environment information, including object information, received by the own vehicle is requested by the own vehicle of the other vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min in view of Galang to also include the step of having the own vehicle request environment information and object information from the other vehicle, as in Kim. Anyone of ordinary skill in the art will appreciate that including requests from the requesting vehicle improves efficiency of the network by letting the vehicles in range of the requesting vehicle know that they need to send information to the requesting vehicle (With regard to this reasoning, see at least [Kim, 0047-0049]).

Regarding claim 14, Min discloses A method for generating a reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses a method for real-time analysis and learning using shared driving environment data of other vehicles through a process shown in FIG. 6 [See at least Min, 0056-0067]. Min further teaches that the driving environment data is shared and learned using V2V communication [See at least Min, 0056]) of an at least semi-automated mobile platform (Min discloses that the ego vehicle is autonomous [See at least Min, 0057]) comprising the following steps: 
ascertaining at least one third-party platform for receiving reference data for the reference representation of the surroundings of the at least semi-automated mobile platform (See at least Fig. 6 in Min: Min discloses that the learning section 150, which is onboard the autonomous vehicle, receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]. Receiving environment data from other vehicles may be regarded as ascertaining the existence of said other vehicles); 
receiving, using a wireless transceiver, the reference data of the at least one third- party platform for the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that the learning section 150 receives driving environment data from other vehicles through V2V communication and maps the driving environment data together with driving environment data recognized by the autonomous vehicle (S601) [See at least Min, 0057]); 
ascertaining at least a portion of the received reference data that are relevant to generation of the reference representation (See at least Fig. 6 in Min: Min discloses that the learning section 150 records mapped data, that is, driving environment mapping data obtained by mapping the driving environment data of the other vehicles and the driving environment data of the autonomous vehicle to precise map data (S602) [See at least Min, 0057]. Min further discloses that the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]. It will therefore be appreciated that the ego vehicle determines the relevance of the data received from the other vehicles with regard to generating a representation of the surroundings); and 
storing the at least a portion of reference data of the at least one third- party platform for the generation of the reference representation of the surroundings (See at least Fig. 6 in Min: Min discloses that, as part of S602, the learning section 150 may log only some or all of the driving environment mapping data [See at least Min, 0057]).
However, Min does not explicitly teach where the method is stored on a non-transitory machine-readable memory medium in the form of a computer program executable to cause the computer to perform the above steps, and where the above steps further comprise establishing, using a wireless transceiver,  a communication channel of the at least semi-automated mobile platform to the at least one third-party platform.
	However, Galang does teach a method for vehicle-to-vehicle (V2V) communication which is stored on a non-transitory machine-readable memory medium in the form of a computer program executable to cause a computer to perform steps (See at least Fig. 1 in Galang: Galang teaches that system 100 comprises an electronic control unit 130 of a vehicle 102, which comprises a control unit processor 132 communicatively coupled to a control unit memory 134 [See at least Galang, 0028]. Galang further teaches that a V2V request application 136 described in at least [Galang, 0063] is stored in memory 134 and executed by processor 132 [See at least Galang, 0028]), where the steps comprise establishing, using a wireless transceiver, a communication channel of the mobile platform to the at least one third-party platform (See at least Fig. 6 in Galang: Galang teaches that at block 604, system 100 identifies vehicles proximate to the first vehicle which are authorized to receive a V2V request [See at least Galang, 0063]. Galang further teaches that, at block 606, system 100 transmits the selected V2V request from the first vehicle to an authorized second vehicle [See at least Galang, 0063-0064]. Galang further teaches that, thereafter, system 100 may communicate results to the participating users (i.e., the participating vehicles) [See at least Galang, 0064]). Both Galang and Min teach methods for performing V2V communication. However, only Galang explicitly teaches where the method may be stored in a memory and executable by a processor as a computer program which further comprises initiating, by the autonomous vehicle, the V2V communication.
	It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to store the method of Min in a memory and execute the program using a processor, as in Galang. Anyone of ordinary skill in the art will appreciate that this is an obvious way to store instructions for any vehicle control system. It further would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min to also include the step of initiating, by the autonomous vehicle, the V2V communication, as in Galang. Anyone of ordinary skill in the art will appreciate that initiating the communication is a prerequisite to actually performing the communication, which improves safety by allowing vehicles to exchange important information.
However, Min does not explicitly teach the non-transitory machine-readable medium wherein the steps further comprise detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings; and
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object,
wherein the received reference data includes the sensor data related to the detected object.
However, Kim does teach a method for V2V communication further comprising detecting, using at least one sensor of the at least semi-automated mobile platform, at least one object in the surroundings (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]. It will therefore be appreciated that the vehicle making the request receives object data, which may be regarded as the requesting vehicle sensing or detecting object data pertaining to the surroundings); and
transmitting, using the wireless transceiver, a request to the at least one third-party platform for sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that a first autonomous vehicle entering an intersection, a frequent accident zone, etc. requests information on all objects within a predetermined distance for safe driving, i.e., the first autonomous vehicle requests information on all objects on a road within a radius R from its position [See at least Kim, 0048]. Kim further teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]),
wherein the received reference data includes the sensor data related to the detected object (See at least Fig. 5 in Kim: Kim teaches that the first autonomous vehicle requests remote sensor information from all autonomous vehicles within the radius R such that each of a second autonomous vehicle, a third autonomous vehicle, etc. receiving the request checks its position, and transmits self vehicle information (e.g., a time, the position, and a speed) and dynamic object information (e.g., an obstacle position, an obstacle size, an obstacle attribute, and a time) received from the self sensor processor to the first autonomous vehicle when the autonomous vehicle itself is within the radius R from the first autonomous vehicle [See at least Kim, 0049]). Both Kim and Min in view of Galang teach methods for V2V communication. However, only Kim explicitly teaches the method wherein the environment information, including object information, received by the own vehicle is requested by the own vehicle of the other vehicle.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min in view of Galang to also include the step of having the own vehicle request environment information and object information from the other vehicle, as in Kim. Anyone of ordinary skill in the art will appreciate that including requests from the requesting vehicle improves efficiency of the network by letting the vehicles in range of the requesting vehicle know that they need to send information to the requesting vehicle (With regard to this reasoning, see at least [Kim, 0047-0049]).

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Min et al. (US 20180101172 A1) in view of Galang et al. (US 20200066149 A1) in further view of Kim et al. (US 20150241880 A1) in further view of Pfadler et al. (US 20200267573 A1), hereinafter referred to as Pfadler.
Regarding claim 6, Min in view of Galang in further view of Kim teaches The method as recited in claim 1.
However, Min does not explicitly teach the system wherein at least some of the received reference data include a quality degree of the reference data.
However, Pfadler does teach a V2V communication method wherein at least some of the received reference data include a quality degree of the reference data (See at least Fig. 6 in Pfadler: Pfadler teaches that a vehicle PL may receive a shared channel quality message (SCQM) from vehicle 10 which it will evaluate to predict the channel quality for its own V2V communications to the other vehicles PV1 to PVn, based on the historical channel quality measurements from transportation vehicle 10 [See at least Pfadler, 0076]). Both Pfadler and Min in view of Galang in further view of Kim teach methods for V2V communication. However, only Pfadler explicitly teaches where data received as part of a V2V message may include data indicating a quality degree of the V2V communication.
It would have been obvious to anyone of ordinary skill in the art prior to the effective filing date of the claimed invention to modify the V2V communication method of Min so that the messages received by the own vehicle of Min also include data indicating a quality degree of the V2V communication, as in Pfadler. Doing so improves accuracy of the surroundings estimation of Min by providing an indication of the accuracy of V2V communications among the plurality of vehicles.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAEEM T ALAM whose telephone number is (571)272-5901. The examiner can normally be reached M-F 9:00 am-5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FADEY JABR can be reached on (571) 272-1516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.T.A./Examiner, Art Unit 3668                                                                                                                                                                                                        /Fadey S. Jabr/Supervisory Patent Examiner, Art Unit 3668